                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION

KAREN MCNEIL, et al.,                             )
                                                  )
      Plaintiffs,                                 )
                                                  )
v.                                                )           NO. 1:18-cv-00033
                                                  )
COMMUNITY PROBATION                               )           JUDGE CAMPBELL
SERVICES, LLC, et al.,                            )           MAGISTRATE JUDGE FRENSLEY
                                                  )
      Defendants.                                 )

                                              ORDER

         Pending before the Court is a Motion to Transfer Location of Preliminary Hearing to

 Columbia, Tennessee, Alternatively Request Preliminary Hearing Begin at 9 A.M./Amended

 Notice Re: Timing of Testimony of Judge J. Russell Parkes (Doc. No. 208), filed by Judge J.

 Russell Parkes. Through the Motion, Judge Parkes indicates that his notice to the Court of his

 availability to testify at 1:00 p.m. on January 31, 2019 was based on his understanding that the

 preliminary injunction hearing would be held in Columbia instead of Nashville. Upon learning

 the hearing will be held in Nashville, Judge Parkes no longer believes he will be available to

 testify at that time, and requests the Court move the hearing to Columbia, or alternatively, begin

 the hearing at 9:00 a.m. on January 31, 2019 and allow him to testify at that time.

         As stated in its prior Order, the Court is mindful of Judge Parkes’ obligations and the

 important work of the court in the 22nd Judicial District, and will make every effort to

 accommodate his schedule. Moving the hearing to Columbia at this late date, however, presents

 significant logistical challenges, and the Court is unable to accommodate that request. The Court

 is able is accommodate Judge Parkes’ alternative request to begin the hearing at an earlier time.




     Case 1:18-cv-00033 Document 209 Filed 01/28/19 Page 1 of 2 PageID #: 6395
Accordingly, the Motion (Doc. No. 208) is GRANTED as follows: the preliminary injunction

hearing will begin at 9:00 a.m. on January 31, 2019, and Judge Parkes will testify at that time.

        It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                    2

  Case 1:18-cv-00033 Document 209 Filed 01/28/19 Page 2 of 2 PageID #: 6396
